Case 1:17-cv-02972-RDB Document 301 Filed 10/31/19 Page 1 of 2} “4ryiann

NEW JERSEY

Attorneys At Law NEW YORK
DELAWARE

WASHINGTON, OC

Sender’s Direct Dial: 240-507-1739
Sender’s Email: epelletier@offitkurman.com

October 31, 2019

VIA ECF FILING

Hon. A. David Copperthite
United States Magistrate Judge
United States District Court
for the District of Maryland
101 West Lombard Street
Baltimore, Maryland 21201

Re: Keyes Law Firm, LLC v. Napoli Bern Ripka Shkolnik, LLP, et al.
Case No.: 17-cv-2972-RDB

Dear Magistrate Judge Copperthite:

Once again, I write regarding subpoenas that Plaintiff issued to Bank of America (“BOA”)
and Wilmington Savings Funds Society (‘“WSFS”) for Defendants’ bank records. I outlined my
clients’ position with respect to the subpoenas in a conference cal! with you, and in my September
27, 2019 letter to you (Doc. 239). To reiterate, the subpoena sought all identified information in
the accounts referenced in the subpoenas. My clients’ position and that of the Legacy Defendants
was that the requests in the subpoena would indiscriminately yield all information in the accounts,
about all cases and banking matters in the accounts, rather than the specific information that would
be pertinent to this case. The parties continued to exchange their views on the issue in two
subsequent letters. (Docs. 241-242). On October 1, 2019, the Court issued a paperless order
directing the parties to submit a joint proposed order to resolve how the responsive document
productions should be made.

On the morning of October 3, 2019, Plaintiff's counsel advised that he had received BOA’s
production. BOA’s production was unexpected because it occurred even though BOA received
the original Motion to Quash, and received a copy of your Honor’s September 9, 2019 Order. The
BOA production was not a situation that your October 1, 2019 addressed, because the production
seems to have occurred after you issued your October 1, 2019 paperless order. Nonetheless, |
believe that the production now needs to be brought to your attention.

On the afternoon of October 3, 2019, counsel for the parties (Shuster, Pelletier, and
Lipkowitz) convened a call to address your order, and to address the BOA production. However,
because only Plaintiff's counsel was in possession of the materials that BOA produced at that time,
the call did not resolve the issue.' Instead, the parties to the call agreed that Plaintiff's counsel

 

' Mr. Shuster advised that his office had done only a very high-level/minimal review of the documents to obtain an
understanding of what was produced, and did not read the documents within what was produced.

4800 Montgomery Lane | 9th Floor | Bethesda, MD 20814 | 240.507.1700 offitkurman.com
Case 1:17-cv-02972-RDB Document 301 Filed 10/31/19 Page 2 of 2 | MARYLAND

Offit | Kurmarn re

NEW JERSEY
Attorneys At Law NEW YORK

DELAWARE
WASHINGTON, DC

would have the BOA materials copied and produced to Defendants’ counsel for review; that
production occurred on October 4, 2019.

We understand from Plaintiffs prior submissions that they wish to perform the review of
the materials. Again, we believe that this approach is contrary to both the letter and the intent of
your September 9, 2019 Order, and exposes Defendants’ private information (much of which
would have no possible relevance to the issues herein) to Plaintiff's counsel. Therefore, my
clients’ respectfully request that you order Plaintiffs counsel turn over their copies of the materials
in question to Defendants’ counsel without keeping copies.

On October 10, 2019 counsel (Pelletier, Shuster, Lewis, and Lipkowitz) held a
teleconference to attempt to agree to a proposal. Defendants recognized that Plaintiff does not
want Defendants to be in charge of the review and production of the BOA materials and (yet to be
produced) WSFS materials. Therefore, Defendants proposed that a neutral third party perform the
review and redaction of materials using a list of the 2,174 client names. Defendants proposed the
accounting firm Zapken Loeb, LLP of Hicksville, N.Y., which was employed by a court-appointed
referee in a previous case. Defendants believe that using a third party should satisfy all of the
parties’ concerns because it protects non-relevant private financial information from being
reviewed by Plaintiff's counsel, does not involve Defendants in the process, and allows a neutral
third party (one that has some familiarity with the underlying circumstances that gave rise to the
case at bar) to make the determinations necessary to process the materials. We propose that the
cost of the review be split 50/50 among the Plaintiff and the Defendants. Plaintiff's counsel
indicated that they would take the proposal into consideration. However, we have not heard back
from Plaintiffs counsel on this issue.

Respectfully submitted,

/s/ Eric Pelletier
Eric Pelletier

the perfect legal partner* offitkurman.com
